TANZER, J.,
dissenting.
I dissent for the reasons expressed in the dissent to the companion case, State v. Grauf, 11 Or App 114, 501 P2d 345, rev den (1972). It is clear that the films involved in this case cannot be considered constitutionally obscene under the line of cases from the United States Supreme Court which are set out in that dissent.
*626The only distinction between this case and those is that here sexually explicit images are displayed on the 'outdoor screen of a drive-in theatre. Unlike a private theatre whose adult patrons consent to view the film, an outdoor display is seen by youngsters in the area and is offensive to neighbors and passersby who would prefer not to see such things. Unless public display is expressly forbidden by the statute, however, the United States Supreme Court has ruled that the foisting of such material upon children or upon an unseekihg public is constitutionally permissible. Rabe v. Washington, 405 US 313, 92 S Ct 993, 31 L Ed 2d 258 (1972). Therefore, the problem of public display of objectionable sexual images is one for legislative rather than judicial remedy.
For these reasons, I regret that I must dissent.